       Case 5:18-cv-01983-LCB Document 133-1 Filed 02/12/21 Page 1 of 2                       FILED
                                                                                     2021 Feb-12 PM 02:17
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

      NUCLEAR DEVELOPMENT, §
      LLC,                 §
                           §
           Plaintiff,      §
                           §
      v.                   §                          5:18-CV-01983-LCB
                           §
      TENNESSEE VALLEY     §
      AUTHORITY,           §
                           §
           Defendant       §


                 PROPOSED ORDER GRANTING MOTION
                  OF MEMPHIS PUBLISHING COMPANY
              TO INTERVENE AND UNSEAL COURT RECORD


      Before the Court is the Motion by proposed Intervenor Memphis Publishing

Company, doing business as The Commercial Appeal (“The Commercial Appeal”),

seeking to intervene and unseal records in this matter. Based on the Motion and

related filings of the parties, and the entire record in this matter, the Court finds that

the motion is well taken and should be granted.

      IT IS THEREFORE adjudged, ordered, and decreed that the Motion to

Intervene and Unseal Court Record is hereby granted, and:

      (1) The Commercial Appeal is permitted to intervene; and
      Case 5:18-cv-01983-LCB Document 133-1 Filed 02/12/21 Page 2 of 2




      (2) the filings, exhibits, and documents previously sealed in this matter are

         hereby ordered to be unsealed and placed into the publicly available record

         on the PACER system.



This the _____ day of February 2021.



                                            ______________________________
                                            United States District Judge
